      Case 4:19-cv-01491 Document 37 Filed on 04/08/20 in TXSD Page 1 of 4



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE INSURANCE                          )
COMPANY and STATE FARM COUNTY MUTUAL                            )
INSURANCE COMPANY OF TEXAS,                                     )
                                                                )
                                                                )
                                            Plaintiffs,         )
                                                                )
                           v.                                   )     Case No. 4:19-cv-01491
                                                                )
                                                                )     Hon. Ewing Werlein, Jr.
                                                                )
NOORUDDIN S. PUNJWANI, M.D.;                                    )
PAIN ALLEVIATION & INTERVENTIONAL NEEDS,                        )
LLC n/k/a PAIN ALLEVIATION & INTERVENTIONAL                     )
NEEDS, PLLC; BARKETALI M. ROOPANI; ANIL B.                      )
ROOPANI; and SOHAIL B. ROOPANI;                                 )
                                                                )
                                            Defendants.         )

            PLAINTIFFS’ AND DEFENDANTS’ STIPULATION REGARDING
                       CORRECTED COMPLAINT EXHIBIT

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs State Farm

Mutual Automobile Insurance Company (“State Farm Mutual”) and State Farm County Mutual

Insurance Company of Texas (“State Farm County”) (collectively, “Plaintiffs”) and Defendants

Nooruddin S. Punjwani, Pain Alleviation & Interventional Needs, PLLC, Barketali M. Roopani,

Anil B. Roopani, and Sohail B. Roopani (collectively, “Defendants”) as follows:

       Exhibit 4 to Plaintiffs’ Complaint (ECF No. 1, Document 1-5), entitled the “RICO and

Demand Appendix,” contains certain information regarding the 873 patient claims at issue in this

lawsuit, including the settlement amount that Plaintiffs ultimately paid on those claims that settled

prior to the time of filing (see id., column K). Recently, Plaintiffs discovered that four out of the

800+ claims on Exhibit 4 resulted in a settlement in which the release signed by the

plaintiff/claimant contained a confidentiality clause.        While Plaintiffs contend that the



                                                 1
      Case 4:19-cv-01491 Document 37 Filed on 04/08/20 in TXSD Page 2 of 4



confidentiality clauses are unenforceable as to them and the filed Complaint does not otherwise

identify by name the plaintiffs/claimants at issue, out of an abundance of caution, Plaintiffs

nevertheless request to file a corrected version of Exhibit 4 that redacts the settlement amounts

paid on those four claims. Counsel for defendants have agreed to the proposed stipulation.

       Accordingly, Plaintiffs, with Defendants’ consent, respectfully request that the Court direct

the Clerk to strike the currently-filed Exhibit 4 to Plaintiffs’ Complaint (ECF No. 1, Document 1-

5) and replace it with the corrected Exhibit 4 attached hereto.




                                                 2
    Case 4:19-cv-01491 Document 37 Filed on 04/08/20 in TXSD Page 3 of 4




KATTEN MUCHIN ROSENMAN, LLP                      POLSINELLI PC

By: _/s/ Jared T. Heck________________           By: /s/ Ebad Khan
Attorneys for Plaintiffs State Farm Mutual       Attorneys for Defendants Pain Alleviation
Automobile Insurance Company and State           & Interventional Needs, LLC n/k/a Pain
Farm County Mutual Insurance Company             Alleviation & Interventional Needs, PLLC
of Texas                                         (“P.A.I.N.”); Barketali M. Roopani; Anil
                                                 B. Roopani; and Sohail B. Roopani (the
Dated: April 8, 2020                             “Roopani Defendants”)

Ross O. Silverman (IL Bar No. 6226560)           Dated: April 8, 2020
Katten Muchin Rosenman LLP
525 West Monroe Street                           Mark S. Armstrong, Esq.
Chicago, IL 60661-3693                           Texas Bar No. 01321900
P: (312) 902-5200                                Fed. I.D. No. 219390
F: (312) 577-8989                                POLSINELLI PC
ross.silverman@kattenlaw.com                     1000 Louisiana Street, Suite 6400
                                                 Houston, Texas 77002
ATTORNEY-IN-CHARGE FOR                           713-374-1600
PLAINTIFFS                                       Fax: 713-374-1601
                                                 marmstrong@polsinelli.com
Of Counsel:
Brian Antweil (S.D. Tex. No. 12482)              Attorney-in-Charge
Katten Muchin Rosenman LLP
1301 McKinney Street, Suite 3000                 Lauren E. Tucker McCubbin, Esq.
Houston, TX 77010-3033                           900 W. 48th Place, Suite 900
(713) 270-3402                                   Kansas City, Missouri 64112
brian.antweil@kattenlaw.com                      816-753-1000
                                                 Fax: 816-753-1536
Jared T. Heck (IL Bar No. 6289711)               ltucker@polsinelli.com
Katten Muchin Rosenman LLP                       Application for Admission to be Filed
525 West Monroe Street
Chicago, IL 60661-3693                           Ebad Khan, Esq.
(312) 902-5200                                   Texas Bar No. 24092625
jared.heck@kattenlaw.com                         Fed. I.D. No. 2810999
                                                 1000 Louisiana Street, Suite 6400
                                                 Houston, Texas 77002
                                                 713-374-1600
                                                 Fax: 713-374-1601
                                                 ekhan@polsinelli.com




                                             3
     Case 4:19-cv-01491 Document 37 Filed on 04/08/20 in TXSD Page 4 of 4



                                              AHMAD, ZAVITSANOS, ANAIPAKOS,
                                              ALAVI & MENSING P.C.

                                              By: /s/ Sammy Ford IV
                                              Attorneys for Defendant Nooruddin S.
                                              Punjwani, M.D.

                                              Dated: April 8, 2020

                                              Todd W. Mensing
                                              State Bar No. 24013156
                                              Federal Bar No. 302944
                                              tmensing@azalaw.com
                                              Sammy Ford IV
                                              Texas Bar No. 24061331
                                              Federal Bar No. 950682
                                              sford@azalaw.com
                                              1221 McKinney, Suite 2500
                                              Houston, Texas 77010
                                              (713) 600-4979 (Phone)
                                              (713) 655-0062 (Fax)




APPROVED:

Signed on this ____ day of April, 2020.         ________________________________
                                                Honorable Ewing Werlein, Jr
                                                United States District Judge




                                          4
